DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 2-77 are canceled. 
The Examiner notes that claims 1 and 78-99 are pending. 

Response to Arguments
Applicant's arguments, filed on 1/3/2022, with respect to the 35 USC § 112 rejections, have been fully considered and are persuasive, therefore the rejections have been withdrawn.
Applicant's arguments, filed on 1/3/2022, with respect to the 35 USC § 103 rejections, have been fully considered but are moot because the new ground of rejection does not rely on any reference, as applied, in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1, 78-83, 85-95 and 97-99 are rejected under 35 U.S.C. 103 as being unpatentable over Dembo et al (PGPub No US 2013/0246133, hereafter “Dembo”) in view of Postrel (PGPub No US 2015/0324834, hereafter “Postrel”).
Examiner’s Note – claims 1, 85, 89 and 99 recite similar limitations and the same material is covered; therefore they are being rejected together. Where recited subject matter differs, the limitation has been rejected on its merits.

Regarding claims 1, 85, 89 and 99, Dembo discloses: 
one or more computers (Dembo – p [0060]); and 
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers (Dembo – p [0060]), perform one or more operations comprising: 
receiving pre-generated behavior data that is associated with use of a particular online service by a user (Dembo – p [0094], teaches receiving the raw activity data from various sources including spreadsheets and uploads [pre-generated]), wherein one or more carbon emitting activities are avoided through the use of the particular online service by the user (Dembo – p [0069], “calculate one or more emission values associated with the events or activities completed by the user, such as the emissions reduction associated with walking to work instead of driving”, where “driving” is the carbon emitting activity that is avoided by walking); 
identifying, as an identified activity type, an activity type that is associated with the particular online service (Dembo – p [0096], teaches the raw activity data defines the record of the activity, including an activity type (e.g., driving, flying, electricity, heating, waste, recycling, composting, and paper); 
identifying a particular algorithm that is pre-associated with the identified activity type that is associated with the particular online service (Dembo – p [0078], “match the rules [algorithm] to online service data stored in activity database”); 
wherein a quantity of uncollected points represents an amount of carbon that is calculated for the one or more carbon emitting activities that were avoided through the use of the particular on- line service by the user (Dembo – p [0070]-[0071], teaches calculating an offset value indicative of a number of carbon credits, where the offset value is related to monitored user activities; p [0152], teaches that the rules [algorithm] are used to detect offset events)
storing data that associates the updated total quantity of collected points with the user (Dembo – p [0068], teaches redeeming the incentive for a product or service, where “redeeming” requires that the incentive value is saved until the user executes the redemption process).
Dembo does not explicitly disclose determining, based at least on the particular algorithm and the pre-generated behavior data, the quantity of uncollected points for the particular on-line service; 
determining that a user request has been received for the quantity of uncollected points to be added to a total quantity of collected points that is already associated with the user;
 in response to determining that the user request has been received for the quantity of uncollected points to be added to the total quantity of collected points that is already associated with the user, adding (i) the quantity of uncollected points for the particular service that are associated with the user to (ii) the total quantity of collected points that is already associated with the user, to generate an updated total quantity of collected points. 
Postrel teaches determining, based at least on the particular algorithm (the algorithm, as detailed in prior limitations, is directly associated with the on-line service and is required for transaction [ie, points conversion] to occur) and the pre-generated behavior data (the behavior is directly associated with the on-line service as detailed in prior limitations), the quantity of uncollected points for the particular on-line service (Postrel – claim 30, teaches determining a quantity of reward points previously stored in a reward account associated with a user); 
determining that a user request has been received for the quantity of uncollected points to be added to a total quantity of collected points that is already associated with the user (Postrel – p [0014], teaches the user requesting to obtain reward points from a reward server associated with a rewarding entity with which the user has reward points, decreasing the users reward account by the requested number of reward points, and increasing the reward exchange account on the trading server associated with the user by the requested number of points; where updating point values requires verifying that the user request is received; p [0036], “In response to the receipt of the transfer or approval of the transfer [user request], the trading server increments the user account balance to reflect the received consideration”);
 in response to determining that the user request has been received for the quantity of uncollected points to be added to the total quantity of collected points that is already associated with the user, adding (i) the quantity of uncollected points for the particular service that are associated with the user to (ii) the total quantity of collected points that is already associated with the user, to generate an updated total quantity of collected points (Postrel – p [0035], “Records indicating the changes and current value of user exchange accounts are updated according to the request processed by the processor”; p [0036], “In response to the receipt of the transfer or approval of the transfer [user request], the trading server increments the user account balance to reflect the received consideration”; p [0014], teaches the user requesting to obtain reward points from a reward server associated with a rewarding entity with which the user has reward points, decreasing the users reward account by the requested number of reward points, and increasing the reward exchange account on the trading server associated with the user by the requested number of points).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the user request and account update feature as taught by Postrel in the incentive tracking system of Dembo for the expected benefit of allowing a user to pool various earned rewards that may exist in currently separate server systems resulting in a combined value associated with the user (Postrel – p [0012]).	
Regarding claims 78, 86 and 90, the combined art of Dembo and Postrel makes obvious all of the limitations on which this claim depends, further, Dembo discloses the pre-generated behavior data that is associated with use of the particular online service by the user is received by an acquisition module of an application, from a module of the application that is associated with the particular online service (Dembo – fig. 1, item 30; p [0077], “input module”), 
the activity type and the particular algorithm are identified by a determination module of the application (Dembo – fig. 1, item 58; p [0078], “event module”), 
the quantity of uncollected points is determined by a calculation module of the application (Dembo – fig. 1, item 36; p [0119], “factor data module”), 
the user request is determined to have been received, and the quantity of uncollected points is added to the total quantity of collected points, and the data is stored, by a processing module of the application (Dembo – p [0257], “security service module”).
Regarding claims 79, 87 and 91, the combined art of Dembo and Postrel makes obvious all of the limitations on which this claim depends, further, Dembo discloses the identified activity type comprises an on-line ticket purchasing activity type that avoids the carbon emitting activities of driving and printing paper tickets or receipts, and the quantity of uncollected points includes both (i) uncollected points that represent an amount of carbon that is saved by avoiding driving, and (ii) uncollected points that represent an amount of carbon that is saved by avoiding printing paper tickets or receipts (Dembo – fig 5A, items 80, 82, 84; p [0218], teaches a paper class [ticketing, includes “currency”/payment]; p [0223]-[0224], teaches an activity may have many scopes, each scope having a related emission; p [0238]).
Regarding claims 80, 88 and 92, the combined art of Dembo and Postrel makes obvious all of the limitations on which this claim depends, further, Dembo discloses the identified activity type comprises an on-line bill payment activity type that avoids the carbon-emitting activity printing paper bills, and the quantity of uncollected points includes uncollected points that represent an amount of carbon that is saved by avoiding printing bills (Dembo – p [0251]).
Regarding claims 81 and 93, the combined art of Dembo and Postrel makes obvious all of the limitations on which this claim depends, further, Dembo discloses the identified activity type comprises an on-line reservation activity type that avoids the carbon emitting activity of driving, and the quantity of uncollected points includes uncollected points that represent an amount of carbon that is saved by avoiding driving (Dembo – fig 5A, items 80, 82, 84; p [0218], teaches a paper class [ticketing, includes “currency”/payment]; p [0223]-[0224], teaches an activity may have many scopes, each scope having a related emission; p [0238]).
Regarding claims 82 and 94, the combined art of Dembo and Postrel makes obvious all of the limitations on which this claim depends, further, Dembo discloses purchasing, by the user, a service from a service provider using a subset of the updated total quantity of collected points as payment (Dembo – p [0068], where any amount is considered a sub-set).
Regarding claims 83 and 95, the combined art of Dembo and Postrel makes obvious all of the limitations on which this claim depends, further, Dembo discloses purchasing, by the user, a virtual good using a subset of the updated total quantity of collected points as payment .
Claims 84 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Dembo et al (PGPub No US 2013/0246133, hereafter “Dembo”) in view of Postrel (PGPub No US 2012/0130789, hereafter “Postrel’12”).
Regarding claims 84 and 96, the combined art of Dembo and Postrel makes obvious all of the limitations on which this claim depends, further, it discloses determining that a user request has been received to acquire an additional quantity of uncollected points that have not yet been added to a total quantity of collected points that is associated with the user (Postrel – p [0036], “In response to the receipt of the transfer or approval of the transfer [user request], the trading server increments the user account balance to reflect the received consideration”); 
in response to determining that the user request has been received (Postrel – p [0036], “In response to the receipt of the transfer or approval of the transfer [user request], the trading server increments the user account balance to reflect the received consideration”): 
adding the additional quantity of uncollected points that are associated with the user to the updated total quantity of collected points that is stored for the user, to generate a second updated total quantity of collected points (Postrel – p [0035], “Records indicating the changes and current value of user exchange accounts are updated according to the request processed by the processor”; p [0014], teaches the user requesting to obtain reward points from a reward server associated with a rewarding entity with which the user has reward points, decreasing the users reward account by the requested number of reward points, and increasing the reward exchange account on the trading server associated with the user by the requested number of points), 
subtracting the additional quantity of uncollected points from a total quantity of uncollected points that are associated with the user (Postrel – p [0035], “Records indicating the changes and current value of user exchange accounts are updated according to the request processed by the processor”; p [0014], teaches the user requesting to obtain reward points from a reward server associated with a rewarding entity with which the user has reward points, decreasing the users reward account by the requested number of reward points, and increasing the reward exchange account on the trading server associated with the user by the requested number of points); and 
storing data that associates the second updated total quantity of collected points with the user (Dembo – p [0068], teaches redeeming the incentive for a product or service, where “redeeming” requires that the incentive value is saved until the user executes the redemption process).
The combined art of Dembo and Postrel does not explicitly disclose that the user request is for a transfer between two users.
Postrel’12 teaches a points transfer between two users (Postrel’12 – p [0056], teaches the search engine/trading server may be able to determine that another registered user has reward points accrued that would be useful for the customer to utilize and then broker an exchange between the users that would be beneficial to both users).

Although the references do not recite the exact claim language regarding tracking points between user accounts the concepts of transferring points between users (Postrel’12 – p [0056]) and the concept of basic account management (Postrel – p [0035]) are taught. Further, the Examiner notes that the limitation appears to merely recite well-understood concepts related to bookkeeping, which is well within the understanding of a person of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the summing an incoming amount with an existing amount to attain a total of the point values related to a user’s account for the expected benefit of tracking transactions. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for the Examiner’s amendment was given by David Jordan on November 5, 2021.
Claims 97-99 are amended as follows:
97. (New) A computer-implemented method comprising: acquiring fragmented behavior data of a user, wherein each fragment of the behavior data is generated if the user uses a respective on-line service, and wherein each fragment comprises identification information that identifies the respective  on-line service corresponding to the behavior data; determining, for each fragment of the behavior data, at least one preset carbon-saving quantity quantization algorithm according to the identification information of the on-line service; calculating, for each fragment of the behavior data and using the determined related preset carbon-saving quantity quantization algorithm, a carbon-saving quantity of the user according to the fragment of the behavior data; and providing, for output, a carbon-saving quantity of the user.
98. (New) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: acquiring fragmented behavior data of a user, wherein each fragment of the behavior data is generated if the user uses a respective on-line service, and wherein each fragment comprises identification information that identifies the respective on-line service corresponding to the behavior data; determining, for each fragment of the on-line service; calculating, for each fragment of the behavior data and using the determined related preset carbon-saving quantity quantization algorithm, a carbon-saving quantity of the user according to the fragment of the behavior data; and providing, for output, a carbon-saving quantity of the user.
99. (New) A system comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: acquiring fragmented behavior data of a user, wherein each fragment of the behavior data is generated if the user uses a respective on-line service, and wherein each fragment comprises identification information that identifies the respective on-line service corresponding to the behavior data; determining, for each fragment of the behavior data, at least one preset carbon-saving quantity quantization algorithm according to the identification information of the  on-line service; calculating, for each fragment of the behavior data and using the determined related preset carbon-saving quantity quantization algorithm, a carbon-saving quantity of the user according to the fragment of the behavior data; and providing, for output, a carbon-saving quantity of the user.

Examiner Note with Regards to Prior Art
The Examiner notes that the subject matter recited in claims 97-99 is allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Neither the prior art of record nor a combination of the prior art searched discloses the claim limitations of independent claims 97-99. 
Though the prior art, discloses a method/system for accumulating and storing determined carbon values; the prior art fails to teach or suggest the further inclusion of acquiring fragmented behavior data of a user, wherein each fragment of the behavior data is generated if the user uses a respective on-line service, and wherein each fragment comprises identification information that identifies the respective on-line service corresponding to the behavior data; determining, for each fragment of the behavior data, at least one preset carbon-saving quantity quantization algorithm according to the identification information of the on-line service.
Thus, these limitations, in combination with other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art, without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA E PETERS/Primary Examiner, Art Unit 2862